Citation Nr: 1440236	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-28 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to April 1977 and from December 1977 to July 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2013, the Board remanded this matter for additional development. 

The record before the Board consists of an electronic record known as the Veterans Benefits Management System (VBMS).


REMAND

In his May 2009 claim and additional statements of record, the Veteran asserted that he sustained a right knee injury during service in 1983.  He further asserted that he had self-treated the right knee symptomatology, including stiffness and pain, throughout service and since separation.

The Veteran was afforded a VA examination in April 2012.  In concluding that the Veteran's current right knee disability was not related to his in-service injury, the examiner failed to consider the Veteran's lay statements as to the continuity of his right knee symptomatology and his self-treatment since service.

As a result, the Board remanded the claim in August 2013 for an addendum opinion, requesting in part that the examiner "acknowledge and discuss . . . the Veteran's lay statements as to continuity of right knee symptomatology since service."   

Unfortunately, the examiner again failed to consider the Veteran's lay statements when drafting the resulting October 2013 addendum opinion.  Because the examiner did not substantially comply with the remand directives, this claim must be remanded for another opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, development to obtain any outstanding medical records pertinent to the claim should be completed. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal.

 2.  Then, the RO or the AMC should obtain an addendum opinion from the April 2012 and October 2013 VA examiner regarding the Veteran's right knee disability.  All pertinent documents on VBMS must be made available to and reviewed by the examiner.  The examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's right knee disability began during service or is otherwise etiologically related to service, to include his in-service right knee injury.
 
The examiner should acknowledge and discuss the Veteran's lay statements as to continuity of right knee symptomatology and self-treatment since service.  For purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.

The rationale for the opinion must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  

If the October 2013 examiner is not available, all pertinent documents on VBMS should be made available to another qualified examiner who should be requested to review the record and provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The RO or the AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



